DISSENTING OPINION OP
WILDER, J.
I am compelled to dissent from that part of the majority opinion which holds that ballots with more names voted for than offices to be filled should be counted.
Section 29 of the county act provides that the “general laws and rules governing the election of senators and representatives of the Territory shall apply in the election of county officers wherever applicáble except as herein provided.”
Section 94 of the Revised Laws is as follows: “If more names are voted for on a ballot than there are offices to be filled; or, * * * if a ballot contains any mark or symbol whereby it may be identified, or any mark contrary to the provisions hereof; or, if two or more ballots are found in5tlie ballot box so folded together as to make it clearly evident that more than one ballot was put in by one person; or, if a ballot in any other way be contrary to the provisions hereof; then such ballot 'and all it contains must be rejected. But no ballot shall be rejected for containing a less number of names voted for than the larv authorizes. Each ballot which shall be held to be invalid as aforesaid shall be indorsed on the back by the chairman of inspectors, with his name or initials, and the word ‘rejected.’ ”
The majority opinion holds that subdivision 1 of Section 94, R. L., is not applicable to county elections, the line of reasoning of the Chief Justice by which that conclusion is reached not being exactly followed by Mr. Justice Hartwell.
All that this first subdivision means is that, if there are more names on a ballot than the law authorizes, it must be rejected. That is clearly shown by a later provision in section 94, R. L., that a ballot shall not be rejected for containing a less number of names voted for than the larv authorizes.
*155The first question to determine is ■whether the paper containing a list of the candidates for the various county offices constitutes one ballot or eight ballots. If it is only one ballot then there is no reason why the first subdivision of section 94 R. L. is inapplicable to comity elections; otherwise if it is eight ballots. Sections 68 and 69 of the Revised Laws provide that “A ballot is a written or printed, or partly written and partly printed paper containing the names of persons to be voted for and the office to be filled. A ballot shall contain the name or names of the person or persons to be voted for; the office or offices for, and the district in which the election is being held; and the term or terms of the respective offices being voted for.'” That only one ballot is contemplated by the county act is clear to my mind. This is shown by the various provisions of that act in regard to the color of the paper, the uniform size,, arrange ment, number and style of printing of the ballots and that but one ballot box is provided for in each precinct in which all the county ballots are deposited. County Act, Secs. 31, 38, 54.
It is conceded by the majority that a ballot marked for too many names should not be counted so far as that particular part of it is concerned. Yet, by the express provisions of the statute, a. ballot must be rejected as a whole or not at. all. There is absolutely nothing in the statute giving the inspectors the right or authority to reject a ballot in part and count the balance. The only provision for rejecting ballots at all is found in this section 94 R. L., which is that “such ballot and all it contains” must be rejected. That section further provides how rejected ballots shall be marked, namely, by being indorsed on the back by the chairman of the inspectors with his name or initials and the word “rejected.” But the majority of the court would add to the statute a provision for rejecting a part of a ballot and marking it accordingly.
In my opinion subdivision 1 of section 94 R. L. applies to county elections.
But, irrespective of that first subdivision, these ballots must be rejected because they clearly come within the other subdi*156visions of that section, namely, they are ballots contrary to and unauthorized by law. The proposition that a ballot with too many names voted for on it is unauthorized by law is so clear that it requires no discussion.' And where is the authority to count a ballot in part when that ballot is unauthorized by law ?
The holding by the majority that a ballot with more names voted for as to a particular office thereon than the law authorizes should be counted as to all other offices on the ground of an honest mistake of the voter is inconsistent with an holding that a ballot with a cross opposite the blank space provided for- as to each office should not- be counted at all, because there is the same honest mistake of the voter. In each case the ballot is not authorized by law.
Einally, a rule which was followed at the first election under the county act, which course was approved by this court in Fernandez v. Adams (unreported because petitioner discontinued after the ruling'was made,) and which was again followed at the second election under the county act, should not be reversed unless the former ruling was clearly erroneous, which is not the case. The result is that whichever course is adopted by the inspectors at future elections is liable to be again reversed by this court.